Case 1:21-cr-00080-NGG Document 17-1 Filed 05/28/21 Page 1 of 3 PageID #: 106




RTP:NR/EDP
F. #2018R02250

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – – – X

UNITED STATES OF AMERICA                                STIPULATION AND ORDER

       – against –                                      Criminal Docket No. 21-80 (NGG)

DOUGLASS MACKEY,

                           Defendant.

– – – – – – – – – – – – – – – – – – – X

               WHEREAS, the discovery materials provided by the government in the above-

captioned case, under Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and/or Giglio

v. United States, 405 U.S. 150 (1972), may contain and/or reflect personal identifying

information (“PII”); and

               WHEREAS, under Rule 16(d)(1), the parties desire to protect the PII in the

materials mentioned above;

               WHEREAS this matter is before the Court on the government’s Unopposed

Motion for a Protective Order. Having reviewed the motion, and finding good cause shown, IT

IS HEREBY STIPULATED AND AGREED by and between the undersigned attorneys and

ORDERED by the Court that:

       1.      PII is defined as any information requiring redaction under Federal Rule of

Criminal Procedure 49.l, including social security numbers or tax id numbers, dates of birth,

names of minors, financial account numbers, and home addresses. Upon a showing of good

cause by a Party, the Court may expand the definition of PII to include other information should

the Parties be unable to reach agreement upon whether the information in question should
Case 1:21-cr-00080-NGG Document 17-1 Filed 05/28/21 Page 2 of 3 PageID #: 107




constitute PII or otherwise be subject to this protective order.

       2.      The PII disclosed by the government to the defendant’s counsel (“Counsel”) and

any copies, notes, transcripts, documents or other information derived or prepared from the PII

disclosed to the defendant’s counsel shall not be further disseminated by the defendant or

Counsel to any other individuals, organizations or other entities, other than as provided for in

sub-section (e), and

               a.      Shall be used by Counsel and the defendant solely for purposes of trial

                       preparation and for defending at trial against the charges in the above-

                       captioned case;

               b.      Shall be kept in the sole possession of Counsel and reviewed by the

                       defendant only while he is in the presence of Counsel;

               c.      Shall not be copied or otherwise recorded by the defendant;

               d.      Shall not be disclosed in any form by the defendant;

               e.      May be disclosed only by Counsel and only to the following persons

                       (hereinafter “Designated Persons”):

                              i.    Members of Counsel’s legal staff and only for the purposes of

                                    assisting Counsel in this action;

                             ii.    Independent expert witnesses, investigators, consultants,

                                    vendors, or advisors retained by Counsel and only for the

                                    purposes of assisting Counsel in this action; and

                            iii.    Such other persons as hereafter may be authorized by the

                                    Court upon such motion by Counsel;

               f.      May be disclosed to Designated Persons only after ensuring that the

                       Designated Persons have read this Protective Order and are informed of

                       their responsibility to safeguard PII.
Case 1:21-cr-00080-NGG Document 17-1 Filed 05/28/21 Page 3 of 3 PageID #: 108




         3.       No persons shall be provided, shown, or read the contents of any PII produced

pursuant to the terms of this Order, or any copy thereof, unless and until they have been

provided with a copy of this Order and certify that they will comply with its terms. Counsel

shall maintain a record of all such persons and certifications.

         4.       Counsel shall not attach any unredacted PII produced pursuant to the terms of

this Order to any public filings with the Court or publicly disclose such materials without prior

notice to the other party. If the defense and the government cannot agree on the way the

materials or their contents may be publicly disclosed, the parties shall seek resolution of such

disagreements by the Court.

         5.       Other than the notice requirements in Paragraph 5, the provisions of this Order

shall not be construed as preventing the disclosure of any PII in any motion, hearing, trial,

sentencing, or appeal proceeding held in this action or to any judge or magistrate of this Court

for purposes of this action.

         6.       Nothing in this Stipulation and Order shall preclude the parties from seeking a

further protective order pursuant to Rule 16(d) as to particular items of discovery materials;

         7.       If the defendant obtains substitute counsel, Counsel will not transfer any portion

of the discovery material or any copies, notes, transcripts, documents or other information

derived or prepared from the PII unless and until substitute counsel enters into this Stipulation

and Order.


Dated:        Brooklyn, New York                _________________________________
              _________, 2021                   HONORABLE NICHOLAS G. GARAUFIS
                                                UNITED STATES DISTRICT JUDGE
                                                EASTERN DISTRICT OF NEW YORK
